ORDER

GAJARSA, Circuit Judge.
The United States moves to summarily affirm the Court of Federal Claims’ judgment dismissing Linda F. Willett’s complaint.
On March 16, 1999, the United States Postal Service terminated Willett’s contract as a mail carrier, due to her failure to lock the mail compartment of her vehicle which resulted in the theft of 11 bags of registered mail. The contracting officer’s cancellation letter informed Willett of her options to appeal to the Postal Service Board of Contract Appeals (PSBCA) within 90 days or bring an action before the Court of Federal Claims within 12 months.
Willett appealed to the PSBCA. The PSBCA denied her appeal and Willett appealed to this court. On July 10, 2001, this court dismissed that appeal for failure to file a brief. Meanwhile, on March 28, 2001, Willett filed a complaint challenging the termination of her contract at the Court of Federal Claims. The Court of Federal Claims dismissed her complaint because, inter alia, Willett had already challenged the contract termination before the PSBCA and because Willett’s complaint was filed more than one year after the contracting officer’s decision. Willett now appeals that dismissal order.
The United States argues that the Court of Federal Claims’ judgment should be summarily affirmed. We agree. Summary disposition of a case “is appropriate, inter alia, when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). In the present case, it is clear that summary disposition is warranted. Dismissal of Willett’s complaint was appropriate both because she had previously challenged the contract termination before the PSBCA and because her complaint was not timely filed.
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for summary affirmance is granted.
*555(2) Each side shall bear its own costs.